
	

114 HR 3418 IH: Federal Protective Service Improvement and Accountability Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3418
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To enhance homeland security, including domestic preparedness and the collective response to
			 terrorism, by improving the Federal Protective Service, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Protective Service Improvement and Accountability Act of 2015. 2.Federal Protective Service inspectors and contract oversight force (a)In generalSection 1315 of title 40, United States Code, is amended by—
 (1)redesignating subsections (c) through (g) as subsections (h) through (l), respectively; and (2)by inserting after subsection (b) the following new subsections:
					
						(c)Inspectors
 (1)In generalThe Secretary, acting through the Director of the Federal Protective Service, shall maintain not fewer than 1,870 full-time equivalent positions in the Federal Protective Service, with not fewer than 1,350 of such positions designated for fully trained Federal law enforcement officers.
 (2)ClassificationPositions in the Federal Protective Service inspector force may be designated as one of two functional categories:
 (A)Facility security assessmentFederal Facility Security Officers, who shall be responsible for— (i)performing facility security assessments at facilities protected by the Federal Protective Service, including contract guard post inspections;
 (ii)making security countermeasure recommendations for such facilities; (iii)participating in security training and disseminating homeland security information, consistent with applicable protocols and protections, to occupants and security guards, including contract guards, of such facilities; and
 (iv)assessing, on an ongoing basis, the security of such facilities and the extent to which security countermeasure recommendations have been implemented for such facilities.
 (B)Security enforcement and investigationsLaw enforcement officers, who shall be responsible for— (i)patrolling and on-site monitoring of the physical security, including perimeter security, of facilities protected by the Federal Protective Service;
 (ii)investigations at such facilities; and (iii)physical law enforcement at such facilities in the event of a terrorist attack, security incident, or other incident.
									(d)Contract oversight
 (1)In generalThe Secretary, acting through the Director of the Federal Protective Service, shall establish the Federal Protective Service contract oversight force, which shall consist of full-time equivalent positions and who shall be responsible for, in coordination with the Federal Protective Service inspector force—
 (A)monitoring contracts, contractors, and contract guards provided by contractors; (B)carrying out annual evaluations of performance by contractors that provide contract guard services to the Federal Protective Service; and
 (C)verifying that contract guards have necessary training and certification. (2)Limitation on performance of functionsThe contract oversight functions described in paragraph (1) may not be performed by law enforcement officers or other individuals employed pursuant to subsection (c).
							(e)Uniform minimum standards
 (1)In generalNot later than 180 days after the date of enactment of this subsection, the Secretary, acting through the Director of the Federal Protective Service, shall establish uniform minimum training and certification standards for security guard services at facilities protected by the Federal Protective Service.
 (2)LimitationUpon establishment of minimum training and certification standards pursuant to paragraph (1), the Secretary, acting through the Director of the Federal Protective Service, shall require that all contracts for security guard services comply with such standards.
 (f)VerificationNot later than 180 days after the establishment of minimum training and certification standards for security services pursuant to subsection (e), the Secretary, acting through the Director of the Federal Protective Service, shall establish a process to verify the accuracy of training and certification data maintained by the Federal Protective Service.
 (g)Covert testingThe Secretary shall develop and implement a strategy for using covert-testing data and data on prohibited items to improve screening at facilities protected by the Federal Protective Service. Such strategy should, at a minimum, require that—
 (1)covert-testing data is used to monitor, review, and improve performance nationwide; (2)covert-testing data is used to determine which testing scenarios will be implemented or reinstated; and
 (3)data on prohibited items are analyzed to determine the reasons for wide variations in the number of reported prohibited-items detected across such facilities and to assist with managing the screening process and informing policy..
 (b)Screener and active shooter trainingNot later than 120 days after the date of the enactment of this Act, the Director of the Federal Protective Service shall, on an ongoing basis, determine which individuals in guard positions have not successfully completed—
 (1)training on the effective utilization of screening equipment, such as x-ray and magnetometer equipment, and
 (2)active shooter scenario-based training, and provide such training to such individuals.3.Compliance with Interagency Security Committee minimum security standards (a)FindingsCongress finds the following:
 (1)On October 19, 1995, six months after the Oklahoma City bombing of the Alfred P. Murrah Federal Building, President Clinton issued Executive Order 12977, creating the Interagency Security Committee to address continuing Government-wide security for Federal facilities. The Committee’s mandate is to enhance the quality and effectiveness of physical security in, and the protection of, non-military Federal facilities in the United States, whether Government-owned, -leased, or -managed. Today, the Committee is comprised of chief security officers and other senior executives from 54 Federal agencies and departments.
 (2)On September 7, 2012, the primary members of the Interagency Security Committee approved The Risk Management Process: An Interagency Security Committee Standard, which was issued in August 2013. (3)Consistent with Executive Order 12977, The Risk Management Process: An Interagency Security Committee Standard is intended to be applied to all facilities in the United States occupied by Federal employees for non-military activities. This standard defines the criteria and processes that those individuals responsible for the security of such a facility should use to determine such a facility’s security level, and provides an integrated, single source of physical security countermeasures for all such non-military Federal facilities.
 (b)Sense of CongressIt is the sense of Congress that the Interagency Security Committee standards for Federal facilities established by the Interagency Security Committee in the document entitled The Risk Management Process: An Interagency Security Committee Standard published in August 2013 and successor documents should be utilized, as appropriate, to protect all non-military Federal facilities.
 (c)AssessmentThe Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment of the degree to which the standards specified in the The Risk Management Process: An Interagency Security Committee Standard, approved by the Interagency Security Committee, is utilized by all non-military Federal facilities and what, if any, barriers exist to utilization of such standards.
			4.Research
 (a)In generalNot later than six months after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Director of the Federal Protective Service, shall commence a one-year pilot program to research the advantages of converting guard positions at the highest-risk Federal facilities protected by the Federal Protective Service from contract guard positions to positions held by Federal employees.
 (b)RequirementsAt a minimum, the Secretary of Homeland Security shall conduct the pilot program described in subsection (a) at one level III facility and one level IV facility in each of Federal Protective Service regions I, III, V, and VII, by hiring individuals to fill guard positions at each facility that participates in such pilot program in accordance with subsection (c).
			(c)Federal facility security guard position
 (1)In generalFor purposes of this section, and subject to the availability of appropriations for such purpose, the Secretary of Homeland Security, acting through the Director of the Federal Protective Service, shall establish and hire individuals for a Federal facility security guard position.
 (2)TrainingThe Secretary of Homeland Security, acting through the Director of the Federal Protective Service, shall provide to individuals hired pursuant to paragraph (1) training in—
 (A)performing the physical security for a Federal facility, including access point controls and security countermeasure operations;
 (B)participating in information sharing and dissemination of homeland security information, consistent with applicable protocols and protections; and
 (C)responding to specific security incidents, including preparing for and responding to an act of terrorism, that can occur at a Federal facility, including response with force if necessary.
 (3)LimitationIndividuals hired pursuant to paragraph (1) may not be Federal law enforcement officers. (d)Temporary assignmentsThe Secretary of Homeland Security may assign, on a temporary basis, existing personnel employed by the Federal Protective Service, on a temporary basis, to facilities that participate in the pilot program described in subsection (a) to perform security guard services under subsection (c) in furtherance of the such program, if the Secretary determines that individuals cannot be hired and trained pursuant to such subsection in a timely manner.
 (e)Maintenance of law enforcement personnelNotwithstanding any other provision of this section, the Secretary of Homeland Security, acting through the Director of the Federal Protective Service, shall maintain at each level III and level IV Federal facility protected by the Federal Protective Service such number of Federal law enforcement officers as is necessary to provide arrest authority and law enforcement support at each such facility, including support for Federal facility security guards hired pursuant to subsection (c) at each such facility, in the event of a terrorist attack, security incident, or other incident.
 (f)Departmental evaluationNot later than 120 days after the completion of the pilot program described in subsection (a), the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Comptroller General of the United States a report on such program that includes information on performance, including screener performance, of individuals participating in such program, and presented in a format that is able to be compared to prior covert testing data collected by the Comptroller General regarding contract guard performance.
 (g)Comptroller General reportNot later than 120 days after the receipt of the departmental evaluation under subsection (f), the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that evaluates how the Department of Homeland Security carried out such pilot program, reviews the Secretary of Homeland Security’s evaluation of performance under such subsection, and, to the degree practicable, compares the Secretary’s evaluation with the results of previous Comptroller General reports evaluating the performance and oversight of the Federal Protective Service’s contract guard program.
 (h)ImplementationUnless the Secretary of Homeland Security determines in the evaluation required under subsection (f) that overall performance was not acceptable of the individuals participating in the pilot program described in subsection (a), the Secretary, acting through the Director of the Federal Protective Service, shall, to the degree practicable, maintain Federal employees as Federal facility security guards at all level III and level IV Federal facilities protected by the Federal Protective Service.
 (i)Funding assessmentThe Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment that shall include—
 (1)an assessment of the extent to which the current fee-based system adequately funds the Federal Protective Service’s programs and activities;
 (2)an assessment of the appropriateness and adaptability of the structure of the fees charged to occupants of Federal facilities protected by the Federal Protective Service, and the degree to which such structure takes into account the actual costs incurred by the Federal Protective Service, particularly with respect to those instances in which the Federal Protective Service provides heightened security in response to information on current threats;
 (3)an assessment of the extent to which such fee-based system impedes the Federal Protective Service from executing its operations and implementing oversight, inspections, and security enhancements;
 (4)recommendations, as appropriate, for alterations to the current system and alternative funding approaches (including a mix of fees and appropriations); and
 (5)options to mitigate challenges in budgeting, such as an alternative account structure to increase flexibility, while maintaining accountability and transparency.
 (j)Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2016, 2017, and 2018 such sums as may be necessary to carry out this section.
			
